OMB APPROVAL OMB Number: 3235-0145 Expires: October 31, 2002 Estimated average burden hours per response. .14.90 UNITED STATES SECURITIES ANDEXCHANGE COMMISSION Washington, D.C.20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 Comtex News Network, Inc. (Name of Issuer) Common Stock, Par Value $0.01 Per Share (Title of Class of Securities) 205914104 (CUSIP Number) January 8, 2008 (Date of Event which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: o Rule 13d-1(b) x Rule 13d-1(c) ¨ Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person™s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be fifiledfl for the purpose of Section 18 of the Securities Exchange Act of 1934 (fiActfl) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 205914104. 1. Names of Reporting Persons. Hanina Hibshoosh and Amy Hibshoosh I.R.S. Identification Nos. of above persons (entities only). 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) (b) 3. SEC Use Only 4. Citizenship or Place of Organization: United States of America 5. Sole Voting Power Amy Hibshoosh 0 Number of Hanina Hibshoosh 0 Shares Beneficially 6. Shared Voting Power Owned by Amy Hibshoosh and Hanina Hibshoosh 1,019,451 Each Reporting 7. Sole Dispositive Power Person Amy Hibshoosh 0 With: Hanina Hibshoosh 0 8. Shared Dispositive Power Amy Hibshoosh and Hanina Hibshoosh 1,019,451 9. Aggregate Amount Beneficially Owned by Each Reporting Person Hanina Hibshoosh 1,019,451 Amy Hibshoosh 1,019,451 10. Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) 11 Percent of Class Represented by Amount in Row (11) 6.66% 12 Type of Reporting Person (See Instructions) IN Item 1. (a) Name of Issuer Comtex News Network, Inc. (b) Address of Issuer’s Principal Executive Offices 625 N. Washington St., Suite 301, Alexandria, VA 22314 Item 2. (a) Name of Person Filing Amy Hibshoosh and Hanina Hibshoosh (b) Address of Principal Business Office or, if none, Residence 560 Riverside Drive, New York, NY 10027 (c) Citizenship United States of America (d) Title of Class of Securities Common Stock, par value $0.01 per share (e) CUSIP Number 205914104 Item 3. If this statement is filed pursuant to §§240.13d-1(b) or 240.13d-2(b) or (c), check whether the person filing is a: (a) o Broker or dealer registered under section 15 of the Act (15 U.S.C. 78o). (b) o Bank as defined in section 3(a)(6) of the Act (15 U.S.C. 78c). (c) o Insurance company as defined in section 3(a)(19) of the Act (15 U.S.C. 78c). (d) o Investment company registered under section 8 of the Investment Company Act of 1940 (15 U.S.C 80a-8). (e) o An investment adviser in accordance with §240.13d-1(b)(1)(ii)(E); (f) o An employee benefit plan or endowment fund in accordance with §240.13d-1(b)(1)(ii)(F); (g) o A parent holding company or control person in accordance with § 240.13d-1(b)(1)(ii)(G); (h) o A savings associations as defined in Section 3(b) of the Federal Deposit Insurance Act (12 U.S.C. 1813); (i) o A church plan that is excluded from the definition of an investment company under section 3(c)(14) of the Investment Company Act of 1940 (15 U.S.C. 80a-3); (j) o Group, in accordance with §240.13d-1(b)(1)(ii)(J). Item 4. Ownership (a) Amount beneficially owned:. 1,019,451 shares of Common Stock comprised of Amy Hibshoosh234,745shares, Hanina Hibshoosh 130,066 shares and Amy and Hanina Hibshoosh jointly own 654,640 shares of Common Stock.Amy & Hanina Hibshoosh are married to each other. (b) Percent of class: 6.66% (c) Number of shares as to which the person has: (i) Sole power to vote or to direct the vote Amy Hibshoosh 0 Hanina Hibshoosh 0 (ii) Shared power to vote or to direct the vote . Amy Hibshoosh and Hanina Hibshoosh 1,019,451 (iii) Sole power to dispose or to direct the disposition of . Amy Hibshoosh 0 Hanina Hibshoosh 0 (iv) Shared power to dispose or to direct the disposition of . Amy Hibshoosh and Hanina Hibshoosh 1,019,451 Item 5. Ownership of Five Percent or Less of a Class Inapplicable Item 6. Ownership of More than Five Percent on Behalf of Another Person. Item 7. Identification and Classification of the Subsidiary which Acquired the Security Being Reported on By the Parent Holding Company Inapplicable Item 8. Identification and Classification of Members of the Group Dr.
